Citation Nr: 1109316	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  05-08 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 60 percent for chronic low back strain, intervertebral disc protrusion with bilateral radiculopathy, on an extraschedular basis, pursuant to 38 C.F.R. § 3.321


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had active military service from October 1985 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision in which the RO granted service connection and assigned an initial 10 percent disability rating for chronic low back strain, intervertebral disc protrusion, effective August 10, 2002.

By a November 2006 decision, the RO granted a higher initial 60 percent rating for chronic low back strain, intervertebral disc protrusion, with bilateral radiculopathy, effective from August 10, 2002.

In a December 2008 decision, the Board denied the Veteran's claim for an initial schedular rating in excess of 60 percent for chronic low back strain, intervertebral disc protrusion with bilateral radiculopathy, and remanded this claim for consideration on an extraschedular basis.  As such, the only issue remaining before the Board is that which is set forth above.  The Board has determined that additional development is necessary prior to final adjudication of the Veteran's claim on an extraschedular basis.

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in March 2010, the Veteran granted a power-of-attorney in favor of The American Legion with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on his behalf.  The Board recognizes the change in representation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In a February 2009 written statement, the Veteran indicated that his disability had worsened.  The Board notes that the Veteran was last afforded a VA examination in April 2008.  Furthermore, the Board finds that the Veteran should be afforded a VA examination that specifically considers the criteria associated with a referral for extraschedular consideration.  As such, the Board finds that a remand is necessary to afford the Veteran an examination.

The Board notes that the Veteran's claims file has already been submitted to Compensation and Pension (C&P) Service for consideration on an extraschedular basis.  In an August 2009 response, C&P Service indicated that entitlement to an extraschedular evaluation is not warranted.  However, in light of the Veteran's February 2009 contention that his disability has worsened, and the fact that his last VA examination was conducted prior to that statement, the Board finds that a remand is necessary to solicit a VA examiner's opinion with regard to the effect of the Veteran's disability on his employment and activities of daily living and whether his symptoms represent an unusual disability picture for this condition.

Thereafter, based upon the outcome of the VA examination, the RO should determine whether the Veteran's claim should be resubmitted to C&P Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his chronic low back strain, intervertebral disc protrusion with bilateral radiculopathy.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner is asked to interview and examine the Veteran with regard to his lumbar spine disability and provide opinions to the following:

a.  What effect does the Veteran's chronic low back strain, intervertebral disc protrusion with bilateral radiculopathy, have on his employment and activities of daily living?

b.  Do the Veteran's lumbar spine symptoms represent an unusual disability picture for this condition?

The examiner is asked to provide a rationale or explanation for each opinion provided.

2.  Review the Veteran's claim to determine whether, in light of the new VA examination, resubmission of the Veteran's case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating for his disability is warranted.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


